Exhibit 10.1

DISCRETIONARY BONUS FOR CHIEF EXECUTIVE OFFICER

The following is a description of a discretionary bonus to be paid to the Chief
Executive Officer of ITEX Corporation in accordance with his compensation
agreement.  This description is provided pursuant to Paragraph 10(ii) to Item
601 of Regulation S-B, requiring a written description of a compensatory
arrangement when no formal document contains the compensation information.

Under his current compensation agreement, Mr. White is entitled to an annual
base salary of $124,800 for serving as Chief Executive Officer.  Mr. White
currently is not compensated for his services as ITEX’s interim CFO.  Mr. White
has declined at this time increases to his base salary, electing
performance-based incentives tied to the business interests and achievement of
strategic goals of the Company.  The Compensation Committee, in its discretion,
may periodically award cash or stock bonuses on a recurring or nonrecurring
basis in amounts that are determined by the Compensation Committee, taking into
account factors used to determine the CEO’s base compensation, the achievement
of performance goals to be determined by the Compensation Committee, and any
other factors the Compensation Committee determines to be relevant.  Mr. White
is also eligible to participate in any benefit programs applicable to eligible
employees generally that are adopted by the Board of Directors.

On January 27, 2005, the Compensation Committee awarded Steven White a
discretionary cash bonus of $50,000.  This bonus was in recognition of Mr.
White’s direct involvement in ITEX achieving and maintaining profitable
operations, strengthening its financial condition and improving its business
model and strategic plan.

--------------------------------------------------------------------------------